Citation Nr: 1233227	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  05-15 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to the service connected stress fracture of the left proximal tibia.

2.  Entitlement to service connection for a low back disorder, to include as secondary to the service connected stress fracture of the left proximal tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran had active service from August 1972 to February 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In September 2009 and May 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  Following completion of the development and adjudicative actions, the case is returned to the Board for further appellate review. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals additional VA treatment records showing treatment for low back and left hip pain.  Additional evidence contained is either duplicative of that in the paper claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In its May 2011 Remand, the Board the RO was requested to schedule the Veteran for a VA examination and to obtain a VA medical opinion regarding the etiology of the claimed left hip and low back disorders.  The opinion was to address whether there is any relationship between the claimed disabiities and service and/or the service connected stress fracture of the left proximal tibia.  The examiner was to specifically consider the Veteran's reports of experiencing low back pain and left hip pain within six months from his in-service injury; and, the October 1991 VA treatment record which documented the Veteran's report of having low back pain for approximately ten years.

A VA examination was not conducted, instead only a VA medical opinion was obtained in July 2011.  Therefore, the RO has not complied with the orders of the remand.  Moreover, and unfortunately, the opinion does not comply with the May 2011 remand orders.  Specifically, it appears the VA examiner did not consider the Veteran's reports of experiencing low back pain and left hip pain within six months from his in-service injury; or, the October 1991 VA treatment record which documented the Veteran's report of having low back pain for approximately ten years.  While the examiner states that medical records were reviewed, as part of the reasoning for his negative nexus opinion, in regards to the low back, he stated that there is no evidence of back complaints until approximately 1998 after a motor vehicle accident.  This statement indicates that the examiner did not consider the October 1991 VA treatment records or the Veteran's assertions of low back pain within six months of the injury.  With regard to the left hip, he again reviewed the claims file; however, he stated that there was no evidence of left hip pain prior to 2002.  Again, this statement indicates he did not consider the Veteran's reports of left hip pain within six months of the injury in service.  Accordingly, another remand is needed prior to deciding the claim.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are not yet of record.  All additional records obtained shall be associated with the Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of the claimed low back and left hip disorders.  The claims file and Virtual VA file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed and all findings reported in detail. 

The examiner is asked to identify any low back and left hip disorders found to be present.  With respect to any diagnoses made, the examiner shall offer an opinion as to the following: 

(a)  Whether it is at least as likely as not that any diagnosed low back or left hip disorder either (i) was caused by or (ii) is aggravated by a service-connected disability, to include the Veteran's service-connected left leg disorder. 

(b)  Whether it is at least as likely as not that any diagnosed low back or left hip disorder is etiologically related to the Veteran's active duty service. 

In doing so, the examiner must acknowledge the Veteran's report as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion with regards to any of the Veteran's claims without resort to mere speculation, it should be indicated and fully explained why an opinion cannot be reached. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication. 

4.  The RO/AMC will then readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

